Interim Decision #1902

MATTER

or Ammg

In Section 212 (e) Proceedings
A-14159727
Decided by District Director July 19, 1968
"Exceptional hardship" within the meaning of section 212(e) of the Immigration and Nationality Act is established by an exchange -visitor whose
United States citizen child has a form of chronic dermatitis with skin
eruptions which is recognized as a contraindication to vaccination for
smallpox, and smallpox is endemic to the country to which the exchange
visitor and his family must depart.

-„
The applicant, Kishore Shreepad Ambe, a 38-year-old physician, is a native and citizen of India. He was last admitted to the
United States from Canada as an exchange visitor on June 4,
1964. His wife, Mrs. Leela Ambe, their daughter Neeta, both natives and citizens of India, and their son Milind Ambe; a native
citizen of Canada were admitted at the same time as members of
the family of an exchange visitor. Dr. Ambe had previously been

in the United States as an exchange visitor from July 1957 until
September 1960, at whiCh time he departed to Canada to study
medicine. At the time of his reentry he was destined to The Cot-

Hospital in Santa Barbara, California to serve as an intern
and he is presently connected with the hospital as a resident physician.
tage

Dr. Ambe and his, wife are the parents of a United States citizen son, Rajeev K. Ambe, born on April 1, 1965 in Santa Barbara, California, who is too young to be separated from his
parents.
Medical evidence presented establishes that the applicant's
United States citizen child, Rajeev, no age three, as well as his
Canadian citizen child, Milind, age six, have severe atopic dermatitis. They both have eruptions over their bodies due to this skin
condition. The applicant has presented letters from his children's
pediatrician and dermatologist stating that it would be dangerous
to vaccinate the children for smallpox or any member of the

3

Interim Decision # 1902
Ambe family in contact with them, as the virus of the vaccination
can provoke severe and even fatal reactions in persons having
skin eruptions caused by atopic dermatitis. He stated that this

condition may persist for years and is not in itself dangerous or
contagious. The applicant submits that without being actively immunized against smallpox his family cannot be taken to India
where smallpox outbreaks are frequent.
This Service has been advised by the United States Public
Health Service that the presence of any form of chronic dermatitis in the individual to be vaccinated or in a household contact is
recognized as a contraindication to vaccination. Vaccination of a
child with chronic dermatitis, or infection of such a child by a

household contact who has been vaccinated can result in eczema
vaccinatum, an exceedingly serious complication which sometimes
results in death. The United States Public Health Service has also
indicated that smallpox is endemic to Inida. Consequently, persons not vaccinated for smallpox could not go there without
endangering their health.
In view of the foregoing, it has been determined that the applicant's compliance with the foreign residence requirement of
section 212(e) of the Immigration and Nationality Act, as
amended, would impose exceptional hardship on his United States
citizen son. This Service is acting as interested agency in behalf
of the applicant's two alien children. Mrs. Ambe is included in
her husband's application for a waiver. The Secretary of State
has reviewed the matter and has recommended that the foreign
residence requirement be waived for the applicant, his wife, and,
two children. It has been found that the admission of the applicant to the United States would be in the public interest.
ORDER: It is ordered that waivers of the two year foreign
residence requirement of section 212 (e) of the Immigration and
Nationality Act, as amended, be granted to Dr. Kishore S. Ambe,
his wife, Mrs. Leela Ambe, and his children, Neeta and Milind
Ambe.

4

